Citation Nr: 0606037	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for left hip 
bursitis, rated 20 percent disabling.  

2.  Entitlement to a higher initial evaluation for lumbar 
vertebral fracture residuals, rated 50 percent disabling.  

3.  Entitlement to a higher initial evaluation for 
intervertebral disc syndrome manifested by left lower 
extremity radiculopathy, rated 20 percent disabling.  

4.  Whether the combined rating for all service-connected 
disabilities was correctly computed, based on application of 
the bilateral factor for the veteran's service-connected 
disorders affecting the lower extremities


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1996 to 
May 2000.

The appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, granting service connection and assigning a 
50 percent evaluation for lumbar vertebral fracture residuals 
including left lower extremity radiculopathy, and granting 
service connection and assigning a 10 percent evaluation for 
trochanteric bursitis of the left hip.  The appeal also 
arises from an April 2001 rating action granting service 
connection and assigning a 20 percent evaluation for a right 
knee disorder, and assigning a combined rating for service-
connected disorders of 70 percent, with an assigned 2.8 
percent lower extremities bilateral factor.  By a September 
2002 rating action, the RO granted a higher initial 
evaluation of 20 percent for service-connected left hip 
bursitis, and by that decision assigned a combined service-
connected evaluation of 70 percent, with an assigned 3.6 
percent lower extremities bilateral factor.  By a May 2005 
rating action, the Appeals Management Center granted a 
separate 20 percent evaluation for intervertebral disc 
syndrome with left lower extremity radiculopathy.  By that 
decision, a combined service-connected disability rating of 
80 percent was assigned, with an assigned 4.9 percent lower 
extremities bilateral factor.  All these service-connected 
disability ratings were assigned effective from May 15, 2000, 
which was the effective date of service connection for these 
disorders.  

By a September 2001 submission the veteran timely requested 
Decision Review Officer (DRO) review of his claims being 
appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2005).  DRO review was afforded the veteran, as documented 
in statements of the case in January 2002 and September 2002. 

Also in the course of appeal, in June 2003, the veteran 
testified before the undersigned Veterans Law Judge at the RO 
(a Travel Board hearing).  A transcript of that hearing is 
contained in the claims folder.  


FINDINGS OF FACT

1.  Over the rating period at issue beginning May 16, 2000, 
the veteran's left hip bursitis has been manifested by 
limitation of flexion as well as pain on motion together 
equivalent to limitation of flexion to approximately 80 
degrees, but with pain associated with functioning of the 
left hip resulting in a level of disability approximating 
limitation of flexion to 45 degrees.  

2.  Over the rating period at issue beginning May 16, 2000, 
the veteran's lumbar vertebral fracture residuals have been 
manifested by ankylosis of the lumbar spine in neutral 
position, which is characterized as favorable ankylosis, but 
with additional pain and fatigability resulting in disability 
equivalent to unfavorable ankylosis of the lumbar spine.  The 
veteran's lumbar vertebral fracture residuals are also 
manifested by demonstrable deformity of a vertebral body 
following compression fracture.

3.  Over the rating period at issue beginning May 16, 2000, 
the veteran's lumbar vertebrae fracture residuals have not 
been manifested by a significantly painful superficial 
surgical scar.  

4.  Over the rating period at issue beginning May 16, 2000, 
the veteran's intervertebral disc syndrome has resulted in 
left lower extremity radiculopathy manifested by severe 
radicular symptoms with intermittent relief.  Pronounced, 
persistent symptoms inclusive of spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc have not been present.  This left lower 
extremity radiculopathy is otherwise analogous to moderately 
severe incomplete neuralgia of the sciatic nerve, without 
marked muscular atrophy or dysfunction as would be indicative 
of severe incomplete neuralgia of the sciatic nerve.  

5.  The veteran's combined service-connected disability 
rating for the entire rating period beginning May 16, 2000, 
is based on left hip bursitis, rated 20 percent disabling; 
(localized) residuals of lumbar vertebral fracture, rated 60 
percent disabling; intervertebral disc syndrome manifested by 
left lower extremity radiculopathy, rated 40 percent 
disabling; and right knee disorder, rated 20 percent 
disabling.  


CONCLUSIONS OF LAW

1.  For the entire rating period at issue beginning May 16, 
2000, the criteria for a higher initial evaluation than the 
20 percent assigned for left hip bursitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5019, 5252 (2005).  

2.  For the entire rating period at issue beginning May 16, 
2000, the criteria for a rating of 60 percent, but no more, 
for lumbar vertebrae fracture residuals are met; but a 
separate compensable rating based on painful superficial scar 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 4.118, 
Diagnostic Codes 5285, 5289, 5292, 7804 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
4.118, Diagnostic Codes 5010-5003, 5235 to 5243, 7804 (2005).

3.  For the entire rating period at issue beginning May 16, 
2000, the criteria for a rating of 40 percent, but no more, 
for intervertebral disc syndrome with left lower extremity 
radiculopathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 
4.14, 4.71a, 4.124a, Diagnostic Codes 5235, 8520 (2005).  

4.  For the entire rating period at issue beginning May 16, 
2000, a combined disability rating for all service-connected 
disabilities is 90 percent, which includes a 6.2 percent 
lower extremities bilateral factor.  38 C.F.R. §§ 4.25, 4.26 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA development 
letters in April 2003 and January 2005, specifically 
addressing the veteran's appealed claims of entitlement to 
higher initial ratings for residuals of lumbar vertebral 
fracture, left lower extremity radiculopathy, and a left hip 
disorder consisting of trochanteric bursitis.  These letters 
also addressed the veteran's appealed claim that the combined 
rating for all service-connected disabilities was incorrectly 
computed, based on incorrect application of the bilateral 
factor for the veteran's service-connected disorders 
affecting the lower extremities.  These letters appropriately 
notified the veteran what VA would do and what the veteran 
must do in furtherance of his claim.  These VCAA notice 
letters, together with the appealed February 2001, April 
2001, September 2002, and May 2005 rating actions, the 
January 2002 and September 2002 statements of the case, and a 
November 2005 supplemental statement of the case, informed 
him of evidence of record supportive of his claims that was 
received and associated with the claims folder, as well as 
the need for his assistance in obtaining any further evidence 
that might be supportive of his claims but was not yet of 
record.  Also by these documents, the veteran was informed of 
evidence of record, governing laws, and bases for entitlement 
to higher initial evaluations for his claimed disorders, as 
well as the basis for a combined rating including 
consideration of the bilateral factor for lower extremity 
disabilities.  The VCAA letters explicitly asked for the 
veteran to submit pertinent, recent evidence he had that 
would further his claims, including in particular any recent 
medical records concerning these service-connected disorders.  
The veteran was also thereby informed that it was ultimately 
his responsibility to see that evidence was received in 
support of his claims.  

The veteran was afforded the opportunity to testify in 
support of his claim, and did testify before the undersigned 
at the Travel Board hearing conducted in June 2003, with a 
transcript of that hearing associated with the claims folder.  
The veteran also submitted written statements supportive of 
his claim, as well as private evaluation records.  These have 
also been associated with the claims folder.  There is no 
indication that the veteran further wished to address his 
claims on appeal but was deprived of that opportunity.  
Appropriate requests were made of the veteran, and from 
indicated sources, for additional pertinent evidence, and 
there is no indication that pertinent evidence has not been 
obtained and associated with the claims folder.  

The veteran was afforded multiple VA examinations in the 
course of his appeal, as discussed below, and the Board 
concludes that these appropriately evaluated the veteran's 
claimed disorders sufficiently for rating purposes.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are particularly applicable as they pertain to 
when notice is issued.  In this instance, while the veteran 
was not afforded such notice prior to the appealed February 
2001 RO adjudication, that error was not prejudicial to the 
veteran's claim in this instance since, as discussed above, 
he was given ample notice and opportunity to remedy 
deficiencies in his claims.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Ratings Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown,  
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2005).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The ratings assigned in this case are from the initial rating 
following the grant of service connection.  As such, the 
Board's decision encompasses the period since May 16, 2000, 
which is the effective date of service connection for the 
rated disorders on appeal, and encompasses consideration of 
whether "staged ratings" are for application during any 
part of the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Higher Initial Evaluation for Left Hip Bursitis

The veteran's left hip bursitis is ratable based on 
limitation of motion of the affected part.  38 C.F.R. §  
4.71a, Diagnostic Code 5019 (2005).  Normal range of motion 
of the hip is from zero degrees (full flexion) to 125 degrees 
extension, and from zero degrees to 45 degrees abduction.  
38 C.F.R. § 4.71a, Plate II (2005).  Where extension of the 
leg at the hip is limited to 5 degrees, a 10 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (2005).  Where flexion of the leg at the hip is limited 
to 45 degrees a 10 percent evaluation is assigned; where 
limited to 30 degrees a 20 percent evaluation is warranted; 
where limited to 20 degrees a 30 percent rating is warranted; 
and where limited to 10 degrees a 40 percent evaluation is 
justified.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  
Alternatively, where there is limitation of abduction at the 
hip with inability to cross the legs, a 10 percent rating is 
assigned; where hip abduction is limited to 10 degrees, a 20 
percent rating is assigned.  A 10 percent rating may be 
assigned for the hip if toe-out cannot be achieved beyond 15 
degrees due to limitation of rotation.  38 C.F.R. §  4.71a, 
Diagnostic Code 5253 (2005).  

In this case, as shown by the evidence of record, as reviewed 
below, even considering pain and loss of endurance or 
strength on use, a rating approaching compensable levels 
based on limitation of extension, limitation of abduction, or 
limitation of rotation is not shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5253.  Additionally, left hip flail 
joint has not been shown so as to warrant a rating on that 
basis.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2005).  The 
veteran's left hip bursitis is thus to be rated based on 
limitation of flexion, to include any limitations due to 
associated loss of use due to pain on use, fatigability, and 
loss of endurance or strength.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5252; DeLuca.  This limitation 
of motion rating serves to represent all the disability 
associated with the veteran's left hip bursitis.  As 
reflected by the evidentiary record including particularly 
findings of medical examiners, while the veteran complains of 
significant radiating pain including pain in the hip and 
associated reduced functioning of the left lower extremity, 
this has been substantially attributed to the veteran's low 
back disorder and secondary left lower extremity 
radiculopathy.  The veteran is separately rated, including by 
this Board decision, for that low back disorder productive of 
left leg radiculopathy, and hence it would be inappropriate 
pyramiding to compensate also for that low-back and radicular 
disability as left hip disability.  38 C.F.R. §  4.14.  

Upon VA examination in September 2000, range of motion of the 
hip was to 110 degrees in flexion, full (zero degrees) 
extension, 30 degrees in external rotation, 30 degrees of 
internal rotation, and 40 degrees of abduction.  The examiner 
specifically assessed that there was no additional motion 
associated with flare-ups, or additional fatigue, or 
incoordination.  At that examination, the veteran was noted 
to be in no acute distress, and no pain on motion about the 
hip joint was specifically noted, though there was tenderness 
over the greater trochanter.  The focus of the veteran's 
complaints at that examination was radiating pain in the left 
lower extremity, giving way of the left lower extremity, and 
low back pain.

Upon a July 2002 VA examination the veteran's diagnosed left 
hip trochanteric bursitis was again addressed.  The veteran 
reported that he had had increasing left hip pain for the 
past two years, describing the pain as a pressure sensation 
partially relieved when the joint popped.  He also reported 
intermittent sensation of the hip giving way.  He reported 
having morning stiffness in the hip joint, and inability to 
sleep on that side at night.  He reported being able to walk 
up to a quarter mile, though with limping.  He added that he 
had flare-ups one to two days a week where the hip motion was 
further reduced.  He reported taking no medications and 
having had no injections in the joint.  The examiner assessed 
that flare-ups likely produced reduced flexion by 15 to 20 
degrees, as well as further alteration of gait, and slightly 
diminished endurance in standing, walking or running.  Left 
hip x-rays from a  prior examination were noted to be 
negative, and no new x-rays were obtained.

At the July 2002 examination, a limp was noted, enlargement 
of the left greater trochanter relative to the right was 
observed, and the left greater trochanter was exquisitely 
painful to palpation.  Range of motion about the joint was to 
zero degrees extension, 100 degrees flexion, 30 degrees 
external rotation, and 25 degrees internal rotation.  

Upon a January 2004 VA evaluation of the left hip, the 
examiner noted concurrent conditions including radiating low 
back pain down the left lower extremity.  The veteran 
reported that over the past year he had severe left lateral 
hip pain associated with this radiating pain condition, 
resulting in a sensation of pain with walking, difficulty 
climbing stairs, and a feeling of his leg giving out on him 
occasionally.  He also reported inability to lie on his left 
side due to pain.  At the examination the veteran was 
observed to move stiffly due to back and hip pain.  The left 
hip range of motion was to zero degrees extension, 90 degrees 
flexion, 30 degrees external rotation, and 0 degrees internal 
rotation.  There was mild pain at end points of flexion and 
extension, and pain was reproduced with resistance to 
external rotation.  Significant pain was elicited to 
palpation of the left greater trochanter, as well as in the 
trochanteric bursa.  X-rays of the hips were assessed as 
probably normal.  The examiner assessed probable 
radiculopathy causing some of his difficulties, though he 
emphasized that he had no expertise regarding neuropathy.  He 
assessed that the veteran's left hip was probably normal, 
with trochanteric bursitis present.  

Upon VA examination in January 2005, the veteran complained 
that his symptoms were becoming worse and that his left hip 
would fail him.  He also reported a pulling sensation all the 
way around the pelvis.  The examiner focused on the veteran's 
significant low back disability and did not address the 
severity of the left hip bursitis.  

Complaints, medical findings, and assessments within VA and 
private treatment records contained within the claims folder 
are generally consistent with those presented in the VA 
examination reports, as detailed above. 

Following a careful review of the left hip disorder, the 
Board finds that the measurements of range of motion shown at 
the July 2002 VA examination provide the best assessment of 
the level of disability during the appeal period, 
particularly with the cogent assessment that an additional 15 
to 20 degrees of flexion limitation may be assigned based on 
pain and associated loss of functional endurance, 
encompassing, for rating purposes, DeLuca factors inclusive 
of pain, loss of strength, loss of endurance, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  At that 
examination flexion was measured to 100 degrees.  Subtracting 
20 degrees from that range arrives at flexion to 80 degrees.  
These findings are also reasonably consistent with those 
above-noted findings at the other examinations, including 
some pain at end-points of motion, some pain on use, and 
otherwise a significant pain and dysfunction complex 
experienced in the hip but actually found by the medical 
examiners to be due to the veteran's low back disability with 
radiculopathy (which is rated separately, including in this 
Board decision).  This assessed limitation of motion 
including due to pain-related impairment attributable to the 
left hip does not result in a compensable level of limitation 
of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  
However, the Board believes there are sufficient medical 
findings of real pain on weight bearing and use medically 
associated with the left hip bursitis to warrant a 
compensable, 10 percent rating for the left hip disorder over 
the rating period, based on some loss of functional use.  

Because arthritis is not shown for the left hip, a higher 
evaluation on that basis is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2005).  

As already stated, and as concluded by the January 2004 VA 
examiner and not contradicted elsewhere in the medical 
record, the bulk of disability experienced by the veteran in 
the low back and left lower extremity - including that 
believed by the veteran to be attributable to left hip 
disability - is actually medically attributable to his low 
back disorder and left leg radiculopathy, not his left hip 
bursitis. The Board has considered the veteran's statements 
and testimony that his left hip disorder is as bad or worse 
than his low back, but these lay contentions do not speak to 
the actual medical conditions presented, since VA examiners 
have examined the relevant body systems, as well as x-rays, 
and conducted pertinent tests, and have concluded otherwise 
regarding the actual disabilities from which the bulk of 
these pains derive.  The veteran's lay statement cannot 
address those medical questions of actual medical causes of 
his symptoms.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, or attribution of symptoms to a diagnosed 
disorder, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board observes 
that the veteran has already been assigned a 20 percent 
evaluation for his left hip disorder, and finds no basis for 
assignment of a still higher, 30 percent evaluation, even 
when considering limitation of flexion and limitation of 
functioning due to such DeLuca factors as pain, pain on 
motion, incoordination, ready fatigability, and loss of 
strength.  DeLuca; 38 C.F.R. § 4.40, 4.45.  Hence, the 
preponderance of the evidence is against the claim for a 
higher initial evaluation for left hip bursitis, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Higher Initial Evaluation for Residuals of Lumbar Vertebral 
Fracture

The veteran's lumbar vertebrae fracture residuals and left 
lower extremity radiculopathy associated with those residuals 
have been rated separately, during the entire appeal period.  
Hence radicular symptoms cannot be considered when rating 
lumbar vertebrae fracture residuals, since that would amount 
to pyramiding.  38 C.F.R. § 4.14.  While the veteran's lumbar 
vertebrae fracture residuals may also include intervertebral 
symptomatology, any rating for intervertebral disc syndrome 
that might be based on radicular symptoms cannot be assigned 
for the veteran's lumbar vertebrae fracture residuals, since 
those symptoms are separately compensable as left lower 
extremity radiculopathy.  The evidentiary record does not 
reflect right lower extremity symptomatology associated with 
the veteran's lumbar vertebrae fracture residuals.  

During the pendency of this appeal, effective September 23, 
2002, the regulatory criteria for intervertebral disc 
syndrome were changed, and this was the basis for the prior 
division of the appeal period by the Board in its June 2003 
decision.  The revised intervertebral disc syndrome rating 
criteria were applicable for the period beginning September 
23, 2002, and the revised criteria were to be considered by 
the RO upon remand.  The RO considered both the old and new 
rating criteria for back disorders in rating the veteran's 
lumbar vertebrae fracture residuals, and, as stated, assigned 
a separate rating for left lower extremity radiculopathy.  
This radiculopathy was rated based on left lower extremity 
neurological effects, and is addressed separately, below.  

Subsequently during the pendency of this appeal, the VA's 
rating schedule for rating the back was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  These are discussed further below.

Under the old (pre- General Rating Formula for Diseases and 
Injuries of the Spine) criteria effective prior to September 
26, 2003, Diagnostic Code 5292 was applicable for limitation 
of motion of the lumbar spine:  a 10 percent rating was 
assignable for slight limitation of motion; a 20 percent 
rating was assignable for moderate limitation of motion; and 
a 40 percent evaluation, the maximum schedular rating for 
this criteria, was assignable for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic 5292 (2002).  A 40 
percent rating could be assigned for favorable ankylosis of 
the lumbar spine, and a 50 percent evaluation could be 
assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  

Under the prior spine rating criteria, Diagnostic Code 5295 
served to rate lumbosacral strain.  Under that code, 
lumbosacral strain with slight subjective symptoms warranted 
a noncompensable rating; lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warranted a 20 percent evaluation; and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion, warranted a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2002).  

The RO has rated the veteran's lumbar vertebrae fracture 
residuals based on the old rating criteria, assigning a 40 
percent disability rating based on limitation of motion of 
the lumbar spine, which is the maximum schedular rating 
assignable under that code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  The RO also assigned an additional 10 
percent rating for that disorder under Diagnostic Code 5285, 
based on demonstrable deformity of a vertebral body.  

September 2000 VA lumbar x-rays show that the veteran has a 
status post fusion from L2 through L4 with a metallic 
cylindrical mesh.  The x-ray examiner found the hardware to 
be intact without evidence of loosening, and the alignment of 
the vertebrae to be stable.  Hence, stable, favorable 
ankylosis was shown in the lumbar spine from L2 through L4.  

Upon VA examination for compensation purposes in September 
2000, the veteran's history was noted of compression-type 
fracture of the L3 (third lumbar) vertebrae in service with 
failure to heal and instability with eventual grafting and 
fixation.  The veteran complained of radicular symptoms to 
the left lower extremity, but he also complained of pain 
localized to the back, with flare-ups of back pain associated 
with twisting motions.  He reported that walking any distance 
became extremely painful, as did standing.  He did report 
having no bowel or bladder dysfunction.  Examination of the 
back revealed tenderness over the lumbar region, and 
limitation of motion, with low back forward flexion limited 
to 30 degrees, backward extension limited to 5 degrees, 
lateral bending to 15 degrees in each direction, and rotation 
also to 15 degrees in each direction.  The examiner assessed 
chronic pain associated with the low back fixation, and 
assessed a further limitation of 20 to 25 degrees of forward 
flexion of the low back during flare-ups, thus reducing 
effective motion to almost no flexion of the low back.  The 
examiner accordingly concluded that no further motion loss 
could be attributed to fatigue or incoordination.  

A January 2001 VA lumbar CT report noted a history of lumbar 
spine fixation surgery privately with sub-optimal screw 
placement, with a screw tip between the right L4 and the 
thecal sac.  This was noted to be associated with the 
veteran's left lower extremity radicular symptoms.  A further 
CT examination in January 2004 showed lateral plate-and-screw 
fixation as well as interbody cage  at L3, with a screw 
extending beyond the cortical margin of the body of L4 
posteriorly and extending into the neural canal, deviating 
leftward the right thecal sac.  The examiner noted that there 
was also possible impingement of the right fourth and fifth 
nerve roots due to stenosis of the neural foramina and 
lateral recess at L4-L5, also due to the screws.  There was 
also screw disk space impingement at L4-L5.  

The veteran submitted a private medical evaluation of his 
lumbar spine in dated in September 2002 by Charles A. 
Simpson, D.C.  This medical practitioner noted that the 
veteran had significant pain impairing functioning in the 
area of the lumbar fusion, with associated muscle spasms, as 
well as periodic flare-ups producing greater pain and 
incapacity.  This practitioner noted that the veteran had 
been able to manage his symptoms through exercise, over-the-
counter medications, and periodic chiropractic adjustments, 
but cautioned that significant work impairment was likely to 
persist due to a need to avoid prolonged standing, sitting, 
stooping, or repetitive motions of lifting, twisting, or 
bending.  

The veteran was again examined for the low back disorder in 
February 2005, and that examiner assessed that the condition 
was in the nature of a lumbar fixation status post burst 
fracture of L3, cautioning that the condition was not stable 
and probably required further surgical treatment.  The 
previously noted screw impingements on the spinal canal and 
the L4-L5 disc space were again addressed, with the examiner 
assessing that these contributed to the veteran's pain and 
dysfunction, including left lower extremity radiculopathy, 
and intra-canal displacement of the thecal sac.  Regarding 
back symptomatology, the veteran complained of the left hip 
pain and giving way, as noted above regarding left hip 
bursitis, but those symptoms are addressed as left lower 
extremity radiculopathy, and are part of that radicular 
disorder as separately rated, below.  Addressing the low 
back, the veteran reported that the condition became worse 
with overuse or prolonged use, with intense radiating pain 
from the low back toward the left lower extremity, and 
repetitive use or flare-ups causing stiffening of the back.  
He wore a back brace occasionally, and he was unable to bend 
over and tie his shoes or cut his toenails, requiring his 
wife to perform these tasks.  

The February 2005 VA examiner carefully reviewed the medical 
record including spine x-rays, and examined the veteran.  
Range of motion of the low back was limited to 45 degrees 
forward flexion, 15 degrees backward extension, lateral 
bending 10 degrees to the right and 17 degrees to the left, 
and rotation 15 degrees left and right.  There was tenderness 
in the areas of L1-L2, L4-L5, and L5-S1.  The examiner 
concluded that the condition amounted to an instability of 
the lumbar spine, and that it should be assessed as complete 
ankylosis of the lumbar spine with at least 50 percent loss 
of lumbar spine function.  

In view of these complaints, findings, and assessments, and 
as supported by x-rays showing fixation from L2 through L4, 
it appears that the veteran has very little functional motion 
of the lumbar spine, which the Board considers equivalent to 
either severe limitation of motion of the lumbar spine under 
Diagnostic Code 5292, or favorable ankylosis of the lumbar 
spine under 5298, warranting a 40 percent evaluation in 
either case.  Because the veteran also has pain limiting 
functioning of the lumbar spine, with pain on a continuing 
basis exacerbated by prolonged sitting or standing or 
prolonged activity, a higher evaluation of 50 percent is 
warranted, pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, as 
equivalent to unfavorable ankylosis of the lumbar spine, 
under the old Diagnostic Code 5289, based on this ongoing 
pain, pain on use and ready fatigability.  These pain factors 
are objectively supported by x-ray findings of poor screw 
placement with associated involvement of intervertebral discs 
and neural foramina.  An additional 10 percent rating is to 
be added based on demonstrable deformity of a vertebrae 
following compression fracture, pursuant to the old 
Diagnostic Code 5285.  Thus, under these old rating criteria, 
a 60 percent evaluation is warranted for the lumbar vertebrae 
fracture residuals alone, as equivalent to unfavorable 
ankylosis with demonstrable deformity of a vertebral body.  

There is no schedular basis for a still higher disability 
rating than the 60 percent here assigned for the veteran's 
lumbar vertebrae fracture residuals under the older rating 
code for spine disorders.  Complete ankylosis of the entire 
spine is not shown, there can be no chord involvement at the 
lumbar level of the veteran's lumbar vertebrae fracture 
residuals, and intervertebral disc syndrome affords no higher 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5293 (2002).  

Under the amended regulations, spinal disabilities are rated 
in accordance with a General Rating Formula for Diseases and 
Injuries of the Spine, which encompasses limitation of motion 
and other orthopedic symptomatology as well as intervertebral 
disc syndrome under that formula or a formula based on 
incapacitating episodes.  As discussed below, the formula for 
intervertebral disc syndrome based on incapacitating episodes 
was unchanged from that revised effective September 23, 2002, 
with certain few exceptions, most notably in the way these 
interrelate with the rest of the back ratings and ratings for 
impairments in lower extremity functioning, as addressed 
below.  

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Hence, the Board 
now considers the revised intervertebral disc syndrome code, 
as well as any other then-applicable back disorder regulatory 
codes, for the period from September 23, 2002 through 
September 25, 2003, and the Board applies criteria as they 
exist with subsequent revisions, beginning September 26, 
2003.  A change in criteria alone provides no basis for a 
reduction, without improvement in symptoms.  38 U.S.C.A. 
§ 1155.

Under the revised rating schedule for intervertebral disc 
syndrome here considered for the interval from September 23, 
2002 through September 25, 2003, ratings are assignable based 
on incapacitating episodes, measured in combined duration 
over the past twelve months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

That revised code also specifies that intervertebral disc 
syndrome may be rated by combining under 38 C.F.R. § 4.25 
separate evaluations of the disorder's chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in a higher 
evaluation.  Thus, combined ratings must be considered for 
the September 23, 2002 through September 25, 2003 interval.  

Diagnostic Code 5293, for intervertebral disc syndrome, for 
the period from September 23, 2002 to September 25, 2003, is 
followed in that section of the Schedule for Rating 
Disabilities, specifically 38 C.F.R. § 4.71a, by three 
applicable textual notes:

Note (1):  For purposes of evaluations 
under Diagnostic Code 5293, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurological 
manifestations" means orthopedic and 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, 
or nearly so.  

Note (2):  When evaluating the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using 
evaluation criteria for the most 
appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic 
disabilities separately using 
evaluation criteria for the most 
appropriate neurologic diagnostic code 
or codes.  

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever 
method results in a higher evaluation 
for that segment.  


Looking to the textual note (1) following the 2002-revised 
Diagnostic Code 5293, the Board observes that the evidentiary 
record does not show that the veteran has required bed rest 
prescribed by a physician for his reported incapacitating 
episodes of intervertebral disc syndrome.  This has been the 
case from September 2002 to the present, encompassing both 
periods at issue on appeal.  The veteran testified to the 
effect that he did not have physician-prescribed weeks of bed 
rest over the appeal period associated with his lumbar 
vertebrae fracture residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  Rather, he testified to working full time 
as a car maintenance facility manager, with only the 
remainder of the day taken off work following each of his 
regular chiropractic treatments.  Thus, there is no basis for 
a rating under 2002-revised Diagnostic Code 5293 based on 
intervertebral disc syndrome.  

Looking to textual note (3), again for the entire appeal 
period, from September 23, 2002 to the present, the medical 
evidence does not present clearly distinct effects of 
intervertebral disc syndrome from individual spinal segments, 
so as to allow for assignment of multiple distinct ratings 
for intervertebral disc syndrome of multiple distinct 
segments.  

The new rating criteria afford no basis for assignment of a 
still higher disability rating for the veteran's lumbar 
vertebrae fracture residuals.  A rating based on unfavorable 
ankylosis of the entire thoracolumbar spine is not 
assignable, particularly since the February 2005 VA examiner 
noted that the veteran had "quite good range of motion" of 
the thoracic spine.  Ankylosis of the entire spine is thus 
obviously not shown.  The veteran's condition might be 
equated to favorable ankylosis of the entire thoracolumbar 
spine, considering limitations of functioning due to pain, 
weakness, and fatigability, but that only warrants a 40 
percent evaluation.  The new rating criteria provides for no 
additional percentage based on vertebral fracture residuals.  
Rather, conditions of individual spine segments, including 
fracture residuals, are to be rated separately.  38 C.F.R. 
§ 4.71a, DC 5235, and associated Note (6) (2005).  However, 
in this case the rating is based on that vertebral fracture 
residual, and hence a rating distinct from the rating for 
that fracture residual, on the basis of that fracture 
residual, would amount to impermissible duplicate rating, or 
pyramiding.  38 C.F.R. §  4.14.  

Accordingly, the Board finds that the preponderance of the 
evidence favors assignment of a 60 percent disability rating, 
but no more, for the veteran's lumbar vertebrae fracture 
residuals, based on a condition equivalent to unfavorable 
ankylosis of the lumbar spine together with demonstrable 
deformity of a vertebral body.  

The Board has considered the veteran's and his wife's 
statements and testimony with regard to his lumbar vertebral 
fracture residuals, but those lay statements cannot be given 
cognizance by themselves when evaluating level of impairment 
attributable to a particular medical disorder.  That medical 
question of diagnosis and symptomatology cannot ultimately be 
supported by lay statements, but rather by medical 
interpretation, as discussed above.  Espiritu.  

The preponderance of the evidence is against assignment of a 
disability evaluation higher than 60 percent for that 
disorder under either the old or new criteria for back 
disorders and, therefore, the benefit of the doubt doctrine 
does not apply for consideration of a still higher 
evaluation.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Scar Consideration

As addressed at the February 2005 VA examination, the veteran 
had a left anterior iliac crest scar 5 1/2 inches in length 
with another smaller scar beneath it.  Both surgical scars 
are associated with the back surgery, and both are non-tender 
and well-healed.  The preponderance of the evidence is 
against any painful scar, with no indication of pain-related 
disability associated with these superficial scars.  
38 C.F.R. § 4.118 Diagnostic Code 7804 (2002 and 2005) (no 
relevant change was made in this code for superficial, 
painful scar upon revision of the codes for skin disorders in 
2002).  Again, in making this determination, the Board has 
given cognizance to any lay statements, but does not find 
necessary medical evidence to support a finding of impairing 
surgical scars to warrant a separate, compensable evaluation.  
Espiritu.

The Board accordingly concludes that the preponderance of the 
evidence is against the grant of a separate rating for the 
veteran's lumbar vertebrae fracture residuals based on 
surgical scars.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Higher Initial Evaluation for Left Lower Extremity 
Radiculopathy 

The RO has rated the veteran's left lower extremity 
radiculopathy based on the left lower extremity neurological 
effects presented, assigning a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 8520, for impairment 
consistent with moderate, incomplete neuralgia of the sciatic 
nerve.  Higher evaluations under this code include a 40 
percent rating for moderately severe incomplete neuralgia of 
the sciatic nerve, a 60 percent rating for severe incomplete 
sciatic nerve neuralgia, and an 80 percent rating for 
complete sciatic nerve paralysis.  38 C.F.R. §  4.71a, 
Diagnostic Code 8520.

A January 2004 VA lumbar CT scan with contrast showed there 
to be "suboptimal" placement of screws holding the 
veteran's lumbar fixation hardware, with one screw tip 
between right L4 and the thecal sac, into the neural canal, 
displacing the thecal sac rightward.  There was also noted to 
be possible impingement of the right fourth and fifth nerve 
roots due to neural foramina and lateral recess stenosis at 
L4-L5, also due to the screws.  One screw was noted to extend 
into the L4-L5 disc space.  

An August 2004 VA left lower extremity EMG screening showed 
decreased rapid-fire recruitment of nerves to the anterior 
and posterior tibialis, the extensor hallux longus, the 
lateral hamstring, all three gluteal groups, and the medial 
gastrocnemius muscles.  The examiner assessed findings 
consistent with chronic injury to the lumbosacral plexus or 
L4-L5 and S1 nerve roots on the left.  

In statements submitted, at his hearing, and at examinations, 
the veteran has repeatedly averred that he has significantly 
impairing, ongoing pain in the left hip and extending into 
the left lower extremity, with associated perceived weakness, 
limping, and giving-way sensation.  The VA examiners, as 
discussed above in the portion of this decision addressing 
the veteran's left hip disorder, have generally concluded 
that the veteran's symptoms which he attributes to his left 
hip are due to intervertebral disc syndrome and/or thecal sac 
impingement radiculopathy.  The extent of this impairing, 
painful radiculopathy has generally been acknowledged by the 
VA examiners.

The veteran's intervertebral disc syndrome with left lower 
extremity radiculopathy is appropriately rated under the old 
Diagnostic Code 5293, based on radicular symptoms.  Under 
that code, the existence of severe symptoms with intermittent 
relief warrants a 40 percent evaluation; the existence of 
pronounced, persistent symptoms of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Here, the veteran's left 
lower extremity radiculopathy has presented with severe 
symptoms of pain and giving-way sensation, but pronounced, 
persistent symptoms inclusive of spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief, have not been 
present.  Accordingly, the preponderance of the evidence 
warrants a 40 percent evaluation, but no more, for the 
veteran's left lower extremity symptoms of intervertebral 
disc syndrome.  

Under the new rating criteria, associated objective 
neurological abnormalities are to be rated separately under 
appropriate diagnostic codes.  Note (1) following 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.  The veteran's intervertebral 
disc syndrome is substantially manifested by peripheral 
neurological manifestations associated with the sciatic 
nerve, affecting functioning of the left lower extremity.  
Rating the disorder based on these peripheral neurological 
symptoms, the left lower extremity radiculopathy is 
appropriately rated under Diagnostic Code 5820, based on 
incomplete neuralgia of the sciatic nerve, as addressed by 
the RO.  However, the Board finds there to be moderately 
severe incomplete neuralgia, warranting a 40 percent 
evaluation under Diagnostic Code 8520, based on medical 
findings supportive of the veteran's complaints of 
significant ongoing pain and exacerbations, with instances of 
giving-way sensation.  The veteran is still able to make 
reasonable functional use of the left lower extremity, with 
ambulation, sitting, standing, and other ordinary uses 
demonstrated, though with the need for changes of position 
and with ongoing pain complexes; marked muscular atrophy or 
dysfunction in the left lower extremity as would signal the 
presence of severe sciatic neuralgia is not present.  Hence, 
the Board finds that the preponderance of the evidence is 
against severe incomplete neuralgia so as to warrant a 60 
percent evaluation on that basis.  

Hence, based on prior and current rating criteria as 
applicable based on intervertebral disc syndrome and left 
lower extremity radicular manifestations objectively 
supported by medical findings, a 40 percent evaluation, but 
no more, is warranted for the veteran's intervertebral disc 
syndrome manifested by left lower extremity symptoms.  
38 C.F.R. §  4.71a, Diagnostic Code 5293 (2001); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5235, 8520 (2005).  

The Board has duly considered the veteran's and his wife's 
statements and testimony regarding left lower extremity 
radiculopathy, and medical assessments based on those 
statements are reflected in the medical records reviewed.  
However, those lay statements by themselves cannot serve to 
support additional findings of greater disability, as that is 
a medical question requiring medical interpretation.  
Espiritu.   

As discussed, the preponderance of the evidence is against 
assignment of a still higher, 60 percent evaluation for 
intervertebral disc syndrome, and, therefore, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Staged Rating Consideration

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been for 
the entire appeal period, beginning effective May 16, 2000.  
Thus, the Board concludes that staged ratings for the rated 
disorders are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Combined Rating Analysis

The veteran has appealed the computation of the combined 
rating to be assigned for all service-connected disabilities, 
contending that the bilateral factor was incorrectly applied 
for the veteran's service-connected disorders affecting the 
lower extremities.  Hence, the Board here reviews the 
combination of the service-connected disability ratings to 
result in the combined service-connected disability rating.

Based on extant ratings for service-connected disabilities 
not changed by this decision, as well as newly granted 
ratings by this decision, the veteran is assigned a 60 
percent evaluation for lumbar vertebral fracture residuals 
(including the addition of 10 percent under the old 
Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body), a 40 percent evaluation for left lower 
extremity radiculopathy, a 20 percent evaluation for left hip 
bursitis, and a 20 percent evaluation for a right knee 
disorder.  These ratings are present for the entire appeal 
period, beginning May 16, 2000.  Rules under 38 C.F.R. § 4.25 
govern the combining of these ratings, using the combined 
rating tables as provided in 38 C.F.R. § 4.25.  The 
combination of these ratings is here explained.  

The Board notes that the combined rating table does not 
perform simple addition.  Rather, when multiple ratings are 
combined, the largest rating is taken first as the initial 
percentage of disability of the veteran, and the next largest 
rating is considered a percentage of the remaining 
functionality of the veteran that is disabled, so that the 
disability percentage to be added is a percentage of the 
percentage of remaining functionality.  Thus, if a 70 percent 
disability is to be combined with a 40 percent disability, 
the 40 percent constitutes 40 percent of the remaining 30 
percent functionality (100 minus 70 equals 30) of the 
individual.  Forty percent of the remaining 30 percent 
functionality equals an additional 12 percent disability of 
the veteran, which is then added to the 70 percent, resulting 
in 82 percent combined disability.  This is done 
automatically with use of the combined rating table in 
38 C.F.R. §  4.25.  If the individual had a third disability 
of 20 percent, that would be 20 percent of the remaining 18 
percent functionality (100 minus 82 equals 18), or an 
additional 3.6 percent disability, which is rounded to a 
whole-number 4 percent disability.  Thus the individual would 
then have an 86 (82 plus 4) percent disability rating.  If 
those are all the disabilities of the individual (70 percent 
and 40 percent and 30 percent), the combined 86 percent 
disability is then rounded to the nearest 10 percent, 
resulting in a 90 percent combined disability rating.  
38 C.F.R. § 4.25.  

In this case, the rules governing assigning a bilateral 
factor, under 38 C.F.R. § 4.26, are also applicable.  

In this case, the veteran has compensable service-connected 
disability in each of the two lower extremities, and hence 
the rules governing a bilateral factor are also applicable, 
under 38 C.F.R. § 4.26 (2005).  Under the bilateral factor 
rules, the ratings for the disorders of the lower extremities 
- here including the left lower extremity radiculopathy, the 
left hip bursitis, and the right knee disorder - are to be 
combined first, and an extra 10 percent of that combined 
value is then to be added to that combined value, as the 
bilateral factor.  The Board thus begins combining ratings by 
applying the combined rating rules from 38 C.F.R. § 4.25 (and 
using the combined rating table) to these lower extremity 
disabilities.

The 40 percent rating for left lower extremity radiculopathy 
is combined with the 20 percent evaluation for left hip 
bursitis, yielding a 52 percent combined rating for these two 
disorders.  This 52 percent is then combined with the 20 
percent for a right knee disorder, yielding a 62 percent 
combined rating for all disabilities affecting the lower 
extremities.  An additional 6.2 percent (which is 10 percent 
of the 62 percent) is added as the lower extremities 
bilateral factor, resulting in a combined 72.2 percent rating 
for the lower extremities.  This is rounded to 72 percent.  

The 72 percent for the lower extremities is then combined 
with the 60 percent for the lumbar vertebral fracture 
residuals, resulting in an 89 percent rating.  This 89 
percent rating is then rounded to result in a combined 90 
rating for the veteran.  A basis for assigning a higher 
combined rating than that is not permitted under the 
governing regulation.  



ORDER

Entitlement to an evaluation in excess of 20 percent for left 
hip bursitis is denied for the entire rating period beginning 
May 16, 2000.

Entitlement to an evaluation of 60 percent for lumbar 
vertebral fracture residuals is granted for the entire rating 
period beginning May 16, 2000, subject to the law and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation of 40 percent for left lower 
extremity radiculopathy is granted for the entire rating 
period beginning May 16, 2000, subject to the law and 
regulations governing the payment of monetary awards.

A combined 90 percent service-connected disability rating is 
assigned for the entire rating period beginning May 16, 2000, 
subject to the law and regulations governing the payment of 
monetary awards.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


